             Case 2:19-cv-01898-WBS-KJN Document 61 Filed 07/27/21 Page 1 of 4


      MELISSA C. NOLD, ESQ., SBN 301378
1    NOLD LAW
     521 Georgia Street,
2    Vallejo, California 94590
     Tel: (707)644-4004
3    Email: melissa@noldlaw.com
4    ADANTE POINTER, ESQ., SBN 236229
     PATRICK BUELNA, ESQ., SBN 317043
5
     POINTER & BUELNA, LLP
6
     LAWYERS FOR THE PEOPLE
     Well Fargo Center
7    1901 Harrison St., Suite 1140,
     Oakland, CA 94612
8    Tel: 510-929-5400
     Email: APointer@LawyersFTP.com
9    Email: PBuelna@LawyersFTP.com

10   Attorney for PLAINTIFFS

11                             UNITED STATES DISTRICT COURT

12                         FOR THE EASTERN DISTRICT OF CALIFORNIA

13
     ADRIAN BURRELL,                           ) Case No.: 2:19-cv-01898-WBS-KJN
14                                             )
             Plaintiff,                        ) STIPULATION AND ORDER TO
15                                             ) EXTEND DISCOVERY AND DATES
        v.                                     )
16                                             )
     CITY OF VALLEJO, et al.                   )
17                                             )
                                               )
18           Defendants.                       )
                                               )
19                                             )
                                               )
20                                             )
                                               )
21

22

23

24

25




                                     STIPULATION AND [ORDER]
                                               -1
           Case 2:19-cv-01898-WBS-KJN Document 61 Filed 07/27/21 Page 2 of 4


            IT IS HEREBY STIPULATED, and respectfully requested, by and between Plaintiff and
1
     Defendants by and through their designated counsel, that:
2
            WHEREAS, on September 18, 2019, Plaintiff filed his Complaint. (Doc. 1).
3           WHEREAS, on September 19, 2019, Plaintiff filed his First Amended Complaint. (Doc.
4    5).
            WHEREAS, on February 21, 2020, Defendants file a motion to dismiss. (Doc. 14).
5
            WHEREAS, on March 31, 2020, the Court resolved Defendants’ motion granting in part
6
     and denying in part, and permitting Plaintiff to file a Second Amended Complaint. (Doc. 12).
7           WHEREAS, on April 9, 2020, Plaintiff filed a Second Amended Complaint. (Doc. 21).
8           WHEREAS, on May 12, 2020, Defendants filed their Answer. (Doc. 22).

9
            WHEREAS, on March 3, 2021, Plaintiff filed a Third Amended Complaint. (Doc. 40).
            WHEREAS, on March 17, 2021, Defendants filed their Answer. (Doc. 43).
10
            WHEREAS, on May 22, 2020, the Court issued the case schedule;
11
            WHEREAS, the spread of the COVID-19 virus has caused the State of California
12   Governor and the Counties of Alameda and San Francisco to issue a shelter-in-place order that

13   severely limited business and strictly limited contact with other people that commenced March
     23, 2020 and has not been lifted;
14
            WHEREAS, the shelter-in-place order has closed the law offices of both parties’ counsel
15
     and delayed their abilities to conduct discovery;
16          WHEREAS, discovery disputes have caused some delay in taking depositions and the
17   parties wish to resolve the dispute before conducting depositions;
            WHEREAS, the Court recently resolved the parties’ discovery dispute and ordered
18
     additional discovery that requires amendment of the discovery schedule;
19
            WHEREAS, the current discovery schedule is set as:
20
            Fact Discovery Cut-Off:                           July 28, 2021
21
            Expert Witness Disclosures:                       May 28, 2021
22
            Rebuttal Expert Witness Disclosures:              June 28, 2021
23
            Expert Discovery Cutoff:                          July 28, 2021
24
            Last Day to File Dispositive Motion               September 28, 2021
25




                                          STIPULATION AND [ORDER]
                                                         -2
           Case 2:19-cv-01898-WBS-KJN Document 61 Filed 07/27/21 Page 3 of 4


            Pretrial Conference                          January 18, 2022
1
            Trial                                        March 15, 2022
2
            WHEREAS, the parties met and conferred and agreed to extend discovery dates and set
3
     case schedule as proposed below:
4
            Fact Discovery Cut-Off:                      March 28, 2022
5
            Expert Witness Disclosures:                  January 28, 2022
6
            Rebuttal Expert Witness Disclosures:         February 28, 2022
7
            Expert Discovery Cutoff:                     March 28, 2022
8

9           Last Day to File Dispositive Motion          March 28, 2022

10          Pretrial Conference                          June 6, 2022

11          Trial                                        June 20, 2022

12

13          IT IS SO AGREED.

14
     Dated: July 12, 2021
15

16                                                       /s/Patrick Buelna____
                                                         PATRICK M. BUELNA
17                                                       Attorneys for Plaintiff

18   Dated: July 26, 2021

19                                                       /s/John Robinson (Auth. 07/26/2021)__
                                                         JOHN ROBINSON
20                                                       Attorneys for Defendants

21
            IT IS SO ORDERED:
22

23
            The dates and deadlines are extended as follows:

24          Fact Discovery Cut-Off:                      March 28, 2022

25          Expert Witness Disclosures:                  January 28, 2022



                                          STIPULATION AND [ORDER]
                                                    -3
           Case 2:19-cv-01898-WBS-KJN Document 61 Filed 07/27/21 Page 4 of 4


           Rebuttal Expert Witness Disclosures:        February 28, 2022
1
           Expert Discovery Cutoff:                    March 28, 2022
2
           Last Day to File Dispositive Motion         March 28, 2022
3

4
           Pretrial Conference                         June 6, 2022 at 1:30 p.m.

5          Trial                                       August 9, 2022at 9:00 a.m.

6

7    Dated: July 26, 2021

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                      STIPULATION AND [ORDER]
                                                  -4
